Citation Nr: 0717319	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  02-21 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUE

Entitlement to a rating in excess of 50 percent for bilateral 
pes planus.




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The veteran had active military service from October 1989 to 
November 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Board notes that in her November 2002 substantive appeal, 
the veteran indicated that she wanted to testify during a 
hearing before a Veterans Law Judge in Washington, D.C., but, 
in an October 2006 signed letter, requested that her case not 
be prolonged.  She did not respond to the Board's April 2007 
letter asking that she clarify her hearing request.  As such, 
the Board is of the opinion that all due process requirements 
were met regarding the veteran's hearing request.

Additionally, the Board notes that, in a September 2003 
written statement, the veteran filed new claims for service 
connection for arthritis of both feet, edema of both feet, 
and tendonitis of both feet, all as secondary to her service-
connected bilateral pes planus.  While, in an October 2003 
letter, the RO advised the veteran that it was working on her 
claims, it did not adjudicate the claims.  In a December 2004 
written statement, the veteran again addressed these claims.  
In the November 2006 supplemental statement of the case 
(SSOC) sent to the veteran in December 2006, the RO said that 
degenerative joint disease of the feet was included in the 
evaluation of her service-connected pes planus (see SSOC, 
page 2).  However, the veteran's other claims were not 
addressed.  As such, the veteran's claims for service 
connection for edema and tendonitis of both feet, as due to 
her service-connected bilateral pes planus, are referred to 
the RO for consideration and adjudication.

Finally, appellant had been represented by the North Carolina 
state service organization.  They revoked their power of 
attorney in March 2007, and indicated that they had informed 
the appellant but had received no response.  As such, 
appellant is currently unrepresented at this point, although 
a VA Form 646 was filed before the power of attorney was 
revoked.
FINDINGS OF FACT

1.	The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected 
bilateral pes planus is manifested by subjective 
complaints of severe pain and is a pronounced disability 
manifested by marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or 
appliances.

2.	The objective medical evidence of record further 
demonstrates that the veteran's service-connected foot 
disability limits the type of work she may do, but there 
is no indication in the evidence of record that she has 
been hospitalized due to the foot disability, and the 
record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate her for 
her service-connected bilateral foot disability. 


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
bilateral pes planus are not met on a schedular or 
extraschedular basis.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.71a, Diagnostic Code (DC) 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In March and 
December 2006 letters, the RO provided the veteran with 
notice consistent with the Court's holding in Dingess/Harman.  
Further, as the veteran's claim for an increased rating for 
her bilateral foot disability is being denied, there can be 
no possibility of prejudice to her.  As set forth herein, no 
additional notice or development is indicated in the 
appellant's claim. 

In a November 2001 letter, issued prior to the January 2002 
rating decision, and in a March 2005 letter, the RO informed 
the appellant of its duty to assist her in substantiating her 
claim under the VCAA, and the effect of this duty upon her 
claim.  We therefore conclude that appropriate notice has 
been given in this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

In an October 1994 rating decision, the RO granted service 
connection for bilateral pes planus that was awarded a 10 
percent disability rating.

In August 2001, the RO received the veteran's current claim 
for an increased rating.  VA and non-VA medical records and 
examination reports, dated from November 2000 to December 
2005, are associated with the claims file.  The medical 
records reflect the veteran's continued complaints of severe 
foot pain associated with her service-connected bilateral 
foot disability.  

A September 2001 VA medical record indicates that the veteran 
feared losing her job because her feet prevented her from 
working scheduled hours.  Surgical options were discussed and 
severe bilateral pes planus was diagnosed.

When examined by VA in December 2001, the veteran complained 
of daily residual pain in her bilateral arches that radiated 
up around the ankles and was aggravated by prolonged standing 
that was a requirement of her job at the United States Postal 
Service.  She was in school to prepare for a sedentary job.  
She was unable to enter any type of physical activity or walk 
more than one fourth of a mile without severe pain.  Severe 
pes planus was diagnosed.

In a January 2002 rating decision, the RO awarded a 30 
percent rating to the veteran's service-connected bilateral 
pes planus.

In June 2002, a Return to Work Medical Certification was 
completed by a private physician indicating that the veteran 
had left foot neuropathy, with numbness, tingling, and pain.  
Her condition was improving and she was considered 
incapacitated for four days.  Another form completed by the 
physician that day limited the veteran to two hours of 
walking, and two hours of standing, each day.

A July 2002 private medical record from S.H.K., M.D., an 
orthopedist, reflects the veteran's complaints of 
intermittent foot pain that worsened with standing, walking, 
and lifting, and improved with rest and elevation.  Upon 
examination, Dr. K. strongly recommended a lifestyle 
adjustment for her.
 
Private records, dated from May to October 2003, from D.E.L., 
D.P.M., include a May written statement in which the 
podiatrist said that the veteran needed a sedentary job or 
light duty that was likely to be permanent.

In May and June 2003 letters to the United States Postal 
Service, the veteran indicated that she was a mail processor 
with chronic disability, severe pes planus that caused 
excruciating pain.  She said it was extremely painful for her 
to stand and walk for extended periods of time and weight 
bearing was also difficult.  The veteran requested reasonable 
accommodations for her disability and asked that her job be 
modified so she did not feed mail, that was weight bearing.  
She asked to sweep bins with permission to sit in her area 
when not pulling trays and putting in labels.  

In June 2003, the veteran underwent VA examination.  
According to the examination report, she complained of foot 
pain aggravated most by standing, and was only able to stand 
for ten minutes and walk for twenty minutes before needing to 
sit and rest.  The veteran said she lost about six months of 
work time in the past year because of problems with her feet.  
She worked in the post office and said she was unable to do 
any kind of activity on her feet.  This affected her ability 
to shop, and she was unable to run, do any exercise, or play 
any kind of sport.  Upon examination, pes planus with 
Achilles tendonitis and early degenerative changes and valgus 
deformity of the ankles with residuals was diagnosed.

In June 2003, the private podiatry records document that the 
veteran saw Dr. D.E.L. for foot intolerable pain while 
standing at work.  A brace was considered or removing her 
orthotics, neither of which the podiatrist was sure would be 
successful.  Another option was forefoot surgery but the 
podiatrist was uncertain that it would allow the veteran to 
work standing.  Conservative measures were recommended and it 
was noted that the veteran applied for a sedentary post 
office job.  When seen in July, it was noted that the veteran 
was off work for two days and the podiatrist advised she stay 
out two more days because he did not think she was able to 
tolerate standing up at work. 

In a July 2003 rating action, the RO awarded a 50 percent 
disability evaluation for the veteran's service-connected 
bilateral pes planus, back to the date of her claim for an 
increase.

In a July 2003 letter to the veteran, a United States Postal 
Service plant manager indicated that her accommodation 
request was being investigated and more information and 
medical documentation of her disability was needed, including 
if the condition was permanent.  If her condition was not 
permanent, information regarding how long her requested 
accommodation was expected to last was requested. 

In an August 2003 record, Dr. D.E.L. noted that the veteran's 
foot braces helped support her somewhat and she returned to 
work but was suffering greatly as she had to stand.  It was 
recommended that she stand for no more than one hour with 15 
minutes of rest.

In September 2003, Dr. D.E.L. completed a Light Duty Medical 
Certification on which he indicated that the veteran's daily 
walking and standing was restricted to four hours each.  He 
further noted that she was limited to 15 to 20 minutes each 
hour, standing and walking, and that she was to avoid 
standing and walking more than four hours in an eight hour 
schedule.  He indicated that the restrictions were not 
permanent.

The veteran's Septemer 2003 Light Duty Request to the United 
States Postal Service was approved by a plant manager for a 
two week period.  She was limited to 15 minutes of standing 
and 15 minutes of walking, per hour when work was available.  
Her October 2003 Light Duty Request was disapproved by the 
plant manager because no work was available within 
limitations.

In an October 2003 statement, Dr. D.E.L. said a Ritchie brace 
was provided for the veteran's chronic posterior tibial 
insufficiency with osteoarthritis and there was an attempt to 
return her work in her standing activities, on a part-time 
basis.  However, apparently that was unavailable at her 
employment so she said she was not working recently.  He said 
that results of electrophysiological testing performed in 
August were consistent with normal nerve 
conduction/electromyography studies for the lower extremities 
and no significant neurological impairment was found.  Dr. 
D.E.L. said that, even with brace, the veteran found it very 
difficult to stand for any periods of time while working and 
would likely require a sedentary type position.  

In a January 2004 written statement, the veteran said she had 
severe foot pain due to her bilateral pes planus that caused 
posterior tibialis tendon insufficiency. She also experienced 
pain due to osteoarthritis of numerous mid tarsal joint and 
foot swelling that prevented her from wearing shoes.  She 
said that she was no longer able to perform her duties at 
work due to her foot conditions.

A January 2004 OPM determination indicates that the veteran's 
application for disabiity retirement was approved.  The 
medical records considered by OPM in reaching its 
determination were not provided to the RO.  The veteran's 
disability retirement from OPM started in February 2004, 
according to a July 2004 response from OPM.

An August 2004 VA examination report reflects the veteran's 
complaints of foot pain aggravated by standing more than 
about twenty minutes and walking more than about one half 
mile.  Her worse pain was in the morning, that tended to 
disappear by mid day, and she was relatively pain free until 
late afternoon.  She used orthotics and a Ritchie brace, and 
said she took Bextra and Motrin for pain.  It was noted that 
in January the veteran was medically retired from her job at 
the postal service because of her foot problems.  It was also 
noted that previous x-rays showed degenerative changes in the 
veteran's feet.  The diagnosis was bilateral pes planus with 
degenerative joint disease of the feet and residuals, with no 
evidence of peripheral neuropathy.

In an unappealed March 2005 rating decision, the RO denied 
the veteran's claim for a total rating based upon individual 
unemployability due to service-connected disability (TDIU).

In December 2005, the veteran underwent VA examination.  The 
examination report indicates that the veteran worked for the 
post office of six years, until January 2004, and stopped due 
to her inability to stand constantly that was required.  The 
VA examiner diagnosed bilateral pes planus with degenerative 
joint disease and said the veteran's disability had moderate 
effects on her ability to complete chores and shop, and 
severe effects on her ability to exercise.  Her walking and 
standing were limited. 

According to computerized records obtained by the RO in 
November 2006, the veteran did not receive Social Security 
Administration (SSA) disability benefits.

III.	Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2006).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

It is essential that the disability be considered in the 
context of the entire recorded history when determining the 
level of current impairment.  See 38 C.F.R. § 4.1.  See also 
Schrafrath v. Derwinski, 1 Vet. App. 589 (1991).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See 38 C.F.R. § 4.14 
(2006); Esteban v. Brown, 6 Vet. App. 259, 261-62.

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2006).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2006).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2006).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2006).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the Rating 
Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's service-connected bilateral foot disability is 
rated as 50 percent disabling under DC 5276, for acquired 
flat feet.  38 C.F.R. § 4.71a, DC 5276.  Under DC 5276, a 
maximum 50 percent schedular rating is awarded for a 
bilateral disability that is pronounced.  Id. A pronounced 
disability is manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
Id.

Thus, the veteran is currently in receipt of the highest 
schedular rating available for her service-connected 
bilateral foot disability.  Further, the probative medical 
evidence of record is devoid of findings of neurological 
impairment due to the service-connected bilateral pes planus 
such as to warrant a separate compensable evaluation.

Diagnostic Code 5010 contemplates ratings for traumatic 
arthritis, and provides that arthritis due to trauma, 
substantiated by x-ray findings, will be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2006).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, DC 5003 (2006). However, limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Compare 
to 38 C.F.R. § 4.59 (painful motion is an important factor of 
arthritic disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints; muscle spasm will 
greatly assist the identification).

As noted by the RO in the November 2006 SSOC, the currently 
assigned disability evaluation under DC 5276 for the 
veteran's service-connected pes planus contemplates her 
degenerative joint disease of the feet.  As such, a separate 
rating for any painful and limited motion due to the 
degenerative joint disease associated with the veteran's 
service-connected pes planus is not warranted.  See e.g., 
38 C.F.R. § 4.14; Esteban, supra.

Thus, in view of the fact that the veteran is in receipt of 
the maximum schedular rating available for her service-
connected bilateral pes planus, the Board has considered 
whether the veteran's disability presents such an exceptional 
or unusual disability picture as to render impractical 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for her service-connected bilateral 
foot disability.  The Board notes that the disability has not 
required frequent hospitalizations.  In fact, there is no 
indication in the evidence that she has been hospitalized for 
the service-connected foot disability.  

With respect to whether there is evidence of marked 
interference with employment, the Boards notes that the 
veteran has indicated that her service-connected foot 
disorder has caused her to be unemployed and, in support of 
her contention, she would point to the January 2004 OPM 
disability retirement determination.  However, VA examiners 
and treating physicians have indicated that the service-
connected foot disorder limits the type of work the veteran 
can do, but the Board concludes that the evidence does not 
support a finding that she is restricted from all types of 
work.  In fact, in October 2003, Dr. D.E.L., her podiatrist, 
only said she would likely need a sedentary job.  The 
veteran's current rating of 50 percent already contemplates a 
significant degree of industrial impairment.  

The rating schedule is designed to compensate for average 
impairments of earning capacity resulting from service- 
connected disability in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  The adverse occupational impact of 
the veteran's service-connected bilateral foot disability is 
contemplated in the 50 percent rating now in effect.  
Therefore, the Board does not find that the veteran's case is 
outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  See 38 C.F.R. § 4.1; 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability evaluation itself is recognition that 
industrial capabilities are impaired).  Therefore, referral 
of this matter for consideration under the provisions of 38 
C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).  

As such, the Board finds that the preponderance of the 
objective evidence of record is against the veteran's claim 
for a rating in excess of 50 percent for her service-
connected bilateral pes planus.  The evidence is not so 
evenly balanced as to raise reasonable doubt concerning any 
material issue.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 50 percent for bilateral pes planus is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


